DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “perfusion sensor configured to detect a perfusion of tissue” and “at least one activity sensor configured to detect a muscle activity” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Support for the structure of the “perfusion sensor” can be found at [14] in Applicant’s originally filed specification (“a photoplethysmographic sensor”) and support for the “activity sensor” can be found at [15] (“a pressure sensor, a force sensor and/or a pneumatic pressure-measurement device”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 13 objected to because of the following informalities: “a processing unit” should be changed to “the processing unit” to clarify that it refers back to the first processor positively recited in claim 10 from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 positively recites “for performing the steps of the method according to claim 10.” However, claim 10 does not recite any method for claim 13 to limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 is unclear because it is unclear what is meant by “taking into account the muscle activity data includes monitoring outside the muscle activity periods, particularly beyond a threshold.” However, Applicant’s specification discloses a period of high muscle activity (expulsion reflex) occurs when the pressure of stools on a mucosa exceeds a threshold estimated at 3 kPa [33]. So Applicant’s disclosure is conflicting as to whether “outside a muscle activity period” occurs below or beyond a threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "small" and “large” in claims 3 and 5 are relative terms which renders the claims indefinite.  The terms "small" and “large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In order to further prosecution, the term “small” will be interpreted as equivalent to a “smaller” radial direction in contrast to the “large” radial direction in the expanded position, and the term “large” will be interpreted as equivalent to a “larger” radial direction in contrast to the “small” radial direction in the folded position.
Claim 11 recites the limitation "The method."  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, this limitation will be interpreted as equivalent to “A method.”
Claim 12 recites the limitation "the muscle activity periods."  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 12 positively recites by “taking into account the muscle activity data includes monitoring outside the muscle activity periods, particularly beyond a threshold.” However, Applicant’s specification discloses a period of high muscle activity (expulsion reflex) occurs when the pressure of stools on a mucosa exceeds a threshold estimated at 3 kPa [33]. So it is unclear whether Applicant is trying to claim monitoring outside muscle activity periods, or 
In order to further prosecution, this limitation will be interpreted as equivalent to a method step of monitoring perfusion outside of muscle activity periods.
Claim 13 recites the limitation "the steps of the method according to claim 10." There is insufficient antecedent basis for this limitation in the claim.
Furthermore, it is unclear what steps the computer program is configured to perform, because claim 10 does not positively recite any method.
In order to further prosecution, this limitation will be interpreted as equivalent to the inherent property of program code as comprising instructions for performing steps of a method when run on a processing unit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 6-7, 10-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10874348 B1 to Han, et al. (hereinafter Han)
Regarding claim 1, Han anticipates a device for monitoring the perfusion of a tissue (skin) of an organ [abstract; col 2, ln 21-41] (Fig 3B), comprising
A perfusion sensor (PPG sensor comprising optical emitter (306) and photodetector (308)) configured to detect a perfusion of the tissue [col 2, ln 21-41; col 8, ln 61 – col 9, ln 18] (Fig 3B), and
At least one activity sensor (force sensor 304c) configured to detect a muscle activity of the organ ([col 7, ln 12-18; col 9, ln 43-54], pressure transducer (304c) is configured to detect pressure changes caused by internal tissue motion from muscle forces) (Fig 3B), said at least one activity sensor being arranged in proximity to the perfusion sensor [col 9, ln 19-34] (Fig 3B), said sensors configured to be linked to a processing unit [col 1, ln 53 – col 2, ln 8].

Regarding claim 6, Han anticipates all the limitations of claim 1, wherein the perfusion sensor is a photoplethysmographic sensor [abstract] (Fig 4A).

Regarding claim 7, Han anticipates all the limitations of claim 1, wherein the activity sensor is a pressure sensor, a force sensor and/or a pneumatic pressure-measurement device [abstract] (Fig 4A).


A monitoring device, according to claim 1 (see rejection of claim 1 above); and
A processing unit linked to said sensors [col 1, ln 53 – col 2, ln 8].

Regarding claim 11, Han anticipates the method for monitoring the perfusion of a tissue of an organ (skin) [abstract; col 2, ln 21-41] (Fig 3B), comprising steps of:
acquiring tissue perfusion measurement data [col 2, ln 21-41; col 8, ln 61 – col 9, ln 18] (Fig 3B),
acquiring muscle activity measurement data of the organ ([col 7, ln 12-18], pressure transducer (304c) is configured to detect pressure changes caused by internal tissue motion from muscle forces) (Fig 3B),
monitoring the perfusion measurement data by taking into account the muscle activity data [col 1, ln 53 – col 2, ln 41] (Fig 4A).

Regarding claim 12, Han anticipates all the limitations of claim 11, wherein the step of monitoring the perfusion measurement data by taking into account the muscle activity data includes monitoring outside the muscle activity periods, particularly beyond a threshold (when force signal is above a maximum force threshold) [col 1, ln 53 – col 2, ln 41] (Fig 4A).

Regarding claim 13, Walter anticipates a computer program that can be loaded onto a processing unit ([0125], software comprises at least one computer program comprising code for performing instructions), comprising portions of program code for performing the steps of the method according to claim 10 ([0125], software comprises a computer program comprising code for performing instructions), when said program is run on said processing unit [0125].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of US 20080058917 A1 to Klingenbeck-Regn, et al. (hereinafter Klingenbeck).

However, Han does not teach an occlusion section comprising the activity sensor.
Klingenbeck teaches an occlusion section (catheter tip 11 comprising reversibly inflatable balloon 17 and pressure sensor 21) comprising an activity sensor (pressure sensor (21)) ([0028, 0031, 0033], catheter tip 11 comprising reversibly inflatable balloon 17 configurable to occlude a blood vessel by inflating such that the blood vessel is at least partially occluded. Pressure sensor (21) is configurable for measuring the pressure of a tissue.) (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Han to have an occlusion section comprising the activity sensor based on the teachings of Klingenbeck, because doing so would enable the device to be reversibly fixed to a vessel wall, as recognized by Klingenbeck [0031].

Regarding claim 3, Han in view of Klingenbeck teach all the limitations of claim 2, however Han does not teach the occlusion section is movable between a folded position in which it is small in a radial direction and a deployed position in which it is large in the radial direction.
Klingenbeck teaches the occlusion section (in particular reversibly inflatable balloon 17 of catheter tip 11) is movable between a folded position in which it is small in a radial direction and a deployed position in which it is large in the radial direction [0031] (Fig 1).


Regarding claim 4, Han in view of Klingenbeck teach all the limitations of claim 3, however Walter does not teach the occlusion section comprises a balloon, a stent or a shape-memory material, configured to cause the occlusion section to switch between the folded position and the deployed position.
Klingenbeck teaches the occlusion section (catheter tip 11) comprises a balloon (reversibly inflatable balloon 17), a stent or a shape-memory material, configured to cause the occlusion section to switch between the folded position and the deployed position [0031] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Han to have the occlusion section comprises a balloon, a stent or a shape-memory material, configured to cause the occlusion section to switch between the folded position and the deployed position based on the teachings of Klingenbeck, because doing so would enable the device to be reversibly fixed to a vessel wall, as recognized by Klingenbeck [0031].

Regarding claim 8, Han in view of Klingenbeck teach all the limitations of claim 2, and Han further teaches the perfusion measurement section (portion of device disposed on back plate (310), comprising optical emitter (306) and photodetector (308) of the PPG sensor and force 

Regarding claim 9, Han in view of Klingenbeck teach all the limitations of claim 8, however Han does not teach the occlusion section comprises a container and an evacuation channel.
Klingenbeck teaches the occlusion section (catheter tip 11 comprising opening 5, inlet opening 10, and second lumen 9) comprises a container (comprising opening 5, configurable for containing a thrombus 8 to be removed as shown in Fig 1) and an evacuation channel (second lumen 9) [0028] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Han to have the occlusion section comprises a container and an evacuation channel based on the teachings of Klingenbeck, because doing so would enable the device to remove tissue, as recognized by Klingenbeck [0028].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Klingenbeck as applied to claim 2 above, and further in view of US 6178342 B1 to Borgos, et al. (hereinafter Borgos).
Regarding claim 5, Walter in view of Klingenbeck teach all the limitations of claim 2, however Han in view of Klingerbeck do not teach the perfusion-measurement section is inflatable and is movable between a folded position in which it is small in a radial direction and a deployed position in which it is large in the radial direction.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Han in view of Klingenbeck to have the perfusion-measurement section is inflatable and is movable between a folded position in which it is small in a radial direction and a deployed position in which it is large in the radial direction based on the teachings of Borgos, because doing so would enable the device to take measurements at different pressures applied to the measurement area, as recognized by Borgos [col 2, ln 18-30; col 3, ln 55- col 4, ln 5].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180353134 A1 is mentioned because it discloses a PPG system that accounts for muscle activity. US 20120190944 A1 is mentioned because it discloses a PPG system that accounts for excessive applied pressure. US 20120209086 A1 is mentioned because it discloses a PPG sensor disposed on an inflatable member. US 20060100595 A1 is mentioned because it discloses a fecal collection catheter comprising an expandable and funnel-shaped opening.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791